UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (75.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $88,330 $103,013 6s, with due dates from April 15, 2028 to November 20, 2038 236,780 269,906 5 1/2s, April 20, 2038 357,219 397,503 5s, TBA, April 1, 2045 1,000,000 1,094,375 4 1/2s, with due dates from September 20, 2043 to December 20, 2044 1,089,941 1,211,131 4s, March 20, 2044 96,432 105,422 3 1/2s, March 20, 2045 1,000,000 1,057,969 3 1/2s, January 20, 2045 (FWC) 996,441 1,049,221 3 1/2s, TBA, May 1, 2045 1,000,000 1,050,000 3s, TBA, June 1, 2045 1,000,000 1,025,156 3s, TBA, May 1, 2045 1,000,000 1,027,656 U.S. Government Agency Mortgage Obligations (66.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 42,417 51,039 7s, with due dates from November 1, 2026 to May 1, 2032 324,062 374,588 5 1/2s, December 1, 2033 33,101 37,496 4 1/2s, May 1, 2044 1,048,269 1,171,993 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 22,359 26,752 7s, with due dates from December 1, 2028 to December 1, 2035 588,088 687,964 6 1/2s, September 1, 2036 14,688 16,895 6s, January 1, 2038 343,803 392,692 5 1/2s, TBA, April 1, 2045 1,000,000 1,126,250 5s, February 1, 2039 34,778 38,685 4 1/2s, with due dates from April 1, 2041 to May 1, 2041 944,100 1,033,046 4 1/2s, TBA, May 1, 2045 6,000,000 6,528,750 4 1/2s, TBA, April 1, 2045 8,000,000 8,727,500 4s, with due dates from June 1, 2042 to June 1, 2044 5,656,161 6,141,640 4s, TBA, April 1, 2045 3,000,000 3,207,891 3 1/2s, TBA, May 1, 2045 6,000,000 6,288,047 3 1/2s, TBA, April 1, 2045 7,000,000 7,353,828 3s, TBA, April 1, 2045 16,000,000 16,360,000 Total U.S. government and agency mortgage obligations (cost $67,335,046) U.S. TREASURY OBLIGATIONS (22.4%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,333,107 4 1/2s, August 15, 2039 (SEGCCS) 7,201,000 9,858,759 U.S. Treasury Notes 0 5/8s, May 31, 2017 (SEGSF) 8,927,000 8,927,000 Total U.S. treasury Obligations (cost $18,801,926) MORTGAGE-BACKED SECURITIES (21.5%) (a) Principal amount Value Agency collateralized mortgage obligations (21.5%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 25.091s, 2037 $55,501 $88,045 IFB Ser. 2979, Class AS, 23.634s, 2034 13,963 16,844 IFB Ser. 3072, Class SM, 23.157s, 2035 69,797 106,718 IFB Ser. 3072, Class SB, 23.01s, 2035 56,889 86,668 IFB Ser. 3065, Class DC, 19.337s, 2035 319,780 470,972 IFB Ser. 2990, Class LB, 16 1/2s, 2034 76,953 103,197 IFB Ser. 3232, Class KS, IO, 6.126s, 2036 338,652 47,835 IFB Ser. 4136, Class ES, IO, 6.076s, 2042 652,097 118,662 IFB Ser. 326, Class S2, IO, 5.776s, 2044 1,007,893 251,343 IFB Ser. 315, Class S1, IO, 5.746s, 2043 547,911 148,296 Ser. 4122, Class TI, IO, 4 1/2s, 2042 669,239 114,641 Ser. 4018, Class DI, IO, 4 1/2s, 2041 991,377 147,011 Ser. 4329, Class MI, IO, 4 1/2s, 2026 1,093,475 131,195 Ser. 4116, Class MI, IO, 4s, 2042 1,366,735 253,698 Ser. 4019, Class JI, IO, 4s, 2041 1,142,672 147,290 Ser. 3996, Class IK, IO, 4s, 2039 1,403,486 166,475 Ser. 4165, Class AI, IO, 3 1/2s, 2043 662,386 102,405 Ser. 303, Class C19, IO, 3 1/2s, 2043 462,835 87,431 Ser. 4150, IO, 3 1/2s, 2043 496,012 104,333 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 1,119,554 158,203 Ser. 4122, Class AI, IO, 3 1/2s, 2042 910,003 118,300 Ser. 4199, Class CI, IO, 3 1/2s, 2037 744,996 91,113 Ser. 304, IO, 3 1/2s, 2027 1,087,201 121,212 Ser. 304, Class C37, IO, 3 1/2s, 2027 807,447 88,424 Ser. 4150, Class DI, IO, 3s, 2043 781,424 127,958 Ser. 4141, Class PI, IO, 3s, 2042 772,573 94,169 Ser. 4158, Class TI, IO, 3s, 2042 1,990,168 243,398 Ser. 4165, Class TI, IO, 3s, 2042 2,096,016 244,815 Ser. 4171, Class NI, IO, 3s, 2042 1,236,921 141,529 Ser. 4183, Class MI, IO, 3s, 2042 647,098 76,034 Ser. 4201, Class JI, IO, 3s, 2041 1,057,196 133,345 Ser. 4215, Class EI, IO, 3s, 2032 822,505 103,326 Ser. 4057, Class IL, IO, 3s, 2027 1,837,883 194,963 Ser. 3939, Class EI, IO, 3s, 2026 1,066,765 92,537 Ser. 3835, Class FO, PO, zero %, 2041 1,478,343 1,306,781 Ser. 3391, PO, zero %, 2037 13,817 12,622 Ser. 3300, PO, zero %, 2037 7,609 6,677 Ser. 3326, Class WF, zero %, 2035 1,882 1,505 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.858s, 2036 47,496 87,832 IFB Ser. 06-8, Class HP, 23.93s, 2036 73,730 115,661 IFB Ser. 05-45, Class DA, 23.783s, 2035 112,214 173,912 IFB Ser. 07-53, Class SP, 23.563s, 2037 79,509 123,631 IFB Ser. 08-24, Class SP, 22.646s, 2038 401,831 590,690 IFB Ser. 05-122, Class SE, 22.492s, 2035 102,400 152,069 IFB Ser. 05-75, Class GS, 19.729s, 2035 69,046 95,743 IFB Ser. 05-106, Class JC, 19.585s, 2035 84,206 128,306 IFB Ser. 05-83, Class QP, 16.942s, 2034 35,262 47,046 IFB Ser. 11-4, Class CS, 12.553s, 2040 214,988 262,142 Ser. 06-10, Class GC, 6s, 2034 131,800 133,777 IFB Ser. 13-59, Class SC, IO, 5.976s, 2043 826,264 190,289 IFB Ser. 12-111, Class JS, IO, 5.926s, 2040 423,868 80,369 IFB Ser. 13-101, Class AS, IO, 5.776s, 2043 1,082,605 286,154 IFB Ser. 13-103, Class SK, IO, 5.746s, 2043 318,368 86,058 IFB Ser. 13-102, Class SH, IO, 5.726s, 2043 857,686 217,818 Ser. 409, Class 82, IO, 4 1/2s, 2040 613,803 111,126 Ser. 418, Class C24, IO, 4s, 2043 597,975 108,677 Ser. 12-118, Class PI, IO, 4s, 2042 915,676 156,412 Ser. 12-96, Class PI, IO, 4s, 2041 624,475 93,678 Ser. 12-62, Class MI, IO, 4s, 2041 793,813 116,820 Ser. 409, Class C16, IO, 4s, 2040 880,758 143,148 Ser. 12-104, Class HI, IO, 4s, 2027 1,480,020 177,245 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 1,349,327 191,429 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,284,173 238,876 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 441,580 62,806 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 880,509 147,484 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 1,754,632 258,808 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,089,880 159,242 Ser. 13-55, Class IK, IO, 3s, 2043 665,275 83,279 Ser. 12-151, Class PI, IO, 3s, 2043 603,310 75,896 Ser. 13-8, Class NI, IO, 3s, 2042 698,557 90,086 Ser. 12-145, Class TI, IO, 3s, 2042 775,760 74,318 Ser. 13-35, Class IP, IO, 3s, 2042 791,912 83,429 Ser. 13-55, Class PI, IO, 3s, 2042 1,203,771 129,718 Ser. 13-53, Class JI, IO, 3s, 2041 825,960 97,009 Ser. 13-23, Class PI, IO, 3s, 2041 896,090 81,553 Ser. 13-30, Class IP, IO, 3s, 2041 1,280,124 119,564 Ser. 13-23, Class LI, IO, 3s, 2041 751,487 70,211 Ser. 14-28, Class AI, IO, 3s, 2040 954,456 116,212 FRB Ser. 03-W8, Class 3F2, 0.524s, 2042 6,953 6,849 FRB Ser. 07-95, Class A3, 0.424s, 2036 1,868,618 1,784,530 Ser. 08-53, Class DO, PO, zero %, 2038 76,293 69,595 Ser. 07-44, Class CO, PO, zero %, 2037 28,055 25,587 FRB Ser. 88-12, Class B, zero %, 2018 543 521 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.531s, 2036 840,032 115,152 IFB Ser. 12-34, Class SA, IO, 5.874s, 2042 771,437 174,190 IFB Ser. 11-70, Class SN, IO, 5.726s, 2041 248,238 41,823 Ser. 14-133, Class IP, IO, 5s, 2044 814,980 176,712 Ser. 13-51, Class QI, IO, 5s, 2043 737,534 142,971 Ser. 13-3, Class IT, IO, 5s, 2043 522,017 98,355 Ser. 13-6, Class OI, IO, 5s, 2043 408,209 76,568 Ser. 13-16, Class IB, IO, 5s, 2040 547,412 38,633 Ser. 10-35, Class UI, IO, 5s, 2040 995,426 192,239 Ser. 10-9, Class UI, IO, 5s, 2040 1,883,537 352,423 Ser. 09-121, Class UI, IO, 5s, 2039 1,099,987 202,343 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 627,553 102,266 Ser. 12-129, IO, 4 1/2s, 2042 888,759 185,902 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 651,583 82,940 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,360,926 214,509 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 487,428 84,330 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 384,357 66,372 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 303,905 67,352 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 1,456,662 336,518 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 453,542 19,924 Ser. 15-40, IO, 4s, 2045 507,000 118,962 Ser. 13-165, Class IL, IO, 4s, 2043 345,633 54,513 Ser. 12-56, Class IB, IO, 4s, 2042 1,171,609 196,238 Ser. 12-47, Class CI, IO, 4s, 2042 519,320 83,740 Ser. 14-104, IO, 4s, 2042 910,354 156,490 Ser. 14-4, Class IK, IO, 4s, 2039 737,816 90,028 Ser. 11-71, Class IK, IO, 4s, 2039 670,646 80,478 Ser. 10-114, Class MI, IO, 4s, 2039 1,188,090 124,037 Ser. 14-182, Class BI, IO, 4s, 2039 1,004,589 174,356 Ser. 10-116, Class QI, IO, 4s, 2034 450,979 14,657 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 885,501 112,175 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 671,046 80,063 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 588,638 73,792 Ser. 12-136, IO, 3 1/2s, 2042 1,032,537 223,358 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 503,605 72,333 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 714,189 92,345 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 628,167 50,776 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 506,724 71,732 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 683,286 74,123 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 1,503,034 126,646 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 1,110,037 165,240 Ser. 14-160, Class IB, IO, 3s, 2040 2,284,517 217,943 Ser. 14-141, Class CI, IO, 3s, 2040 628,546 71,672 Ser. 14-174, Class AI, IO, 3s, 2029 1,054,879 126,062 Ser. 14-44, Class IC, IO, 3s, 2028 1,020,912 96,682 Ser. 10-151, Class KO, PO, zero %, 2037 74,913 68,097 Ser. 06-36, Class OD, PO, zero %, 2036 3,982 3,556 Total mortgage-backed securities (cost $19,555,300) PURCHASED SWAP OPTIONS OUTSTANDING (1.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.175/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.175 $6,075,600 $83,236 (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 3,037,800 53,344 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 5,845,300 33,844 1.816/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.816 5,845,300 7,248 Barclays Bank PLC (2.1625)/3 month USD-LIBOR-BBA/May-25 May-15/2.1625 5,845,300 48,925 (2.31)/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 1,169,060 38,731 2.31/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 1,169,060 13,736 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 5,391,100 96,716 2.172/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.172 3,037,800 41,466 2.043/3 month USD-LIBOR-BBA/May-25 May-15/2.043 2,922,650 30,483 1.4015/3 month USD-LIBOR-BBA/May-20 May-15/1.4015 11,690,600 30,396 (2.13)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.13 5,845,300 23,440 1.294/3 month USD-LIBOR-BBA/May-20 May-15/1.294 11,690,600 17,185 1.3735/3 month USD-LIBOR-BBA/May-20 May-15/1.3735 5,845,300 13,210 1.266/3 month USD-LIBOR-BBA/May-20 May-15/1.266 5,845,300 7,365 1.802/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.802 5,845,300 6,371 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 9,186,000 194,927 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 6,126,000 50,846 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 6,126,000 50,356 1.795/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.795 5,860,200 5,977 Goldman Sachs International 2.655/3 month USD-LIBOR-BBA/May-45 May-15/2.655 1,461,325 91,800 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 1,990,325 75,135 1.84/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.84 4,384,000 9,426 1.76/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.76 4,384,000 5,173 Total purchased swap options outstanding (cost $929,638) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/$102.57 $3,000,000 $27,042 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/103.07 3,000,000 23,172 Total purchased options outstanding (cost $95,626) REPURCHASE AGREEMENTS (23.4%) (a) Principal amount Value Interest in $10,500,000 tri-party repurchase agreement dated 3/31/15 with BNP Paribas US due 4/1/15 - maturity value of $10,500,035 for an effective yield of 0.12% (collateralized by various mortgage backed securities with coupon rates ranging from 1.331% to 8.081% and due dates ranging from 2/1/18 to 2/1/45, valued at $10,710,000) $10,500,000 $10,500,000 Interest in $344,908,000 joint tri-party repurchase agreement dated 3/31/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/15 - maturity value of $10,492,038 for an effective yield of 0.130% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 1/1/45, valued at $351,806,161) 10,492,000 10,492,000 Total repurchase agreements (cost $22,992,000) SHORT-TERM INVESTMENTS (17.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.09% (AFF) Shares 15,199,064 $15,199,064 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 411,000 411,000 U.S. Treasury Bills with an effective yield of 0.02%, April 23, 2015 (SEG) $30,000 30,000 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEG) 120,000 119,999 U.S. Treasury Bills with an effective yield of 0.02%, May 7, 2015 (SEG) 110,000 109,998 Total short-term investments (cost $15,870,061) TOTAL INVESTMENTS Total investments (cost $143,579,597) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 18 $2,949,750 Jun-15 $(16,523) U.S. Treasury Bond Ultra 30 yr (Long) 5 849,375 Jun-15 (4,010) U.S. Treasury Note 2 yr (Long) 15 3,287,344 Jun-15 11,923 U.S. Treasury Note 5 yr (Long) 74 8,895,609 Jun-15 61,392 U.S. Treasury Note 10 yr (Long) 68 8,765,625 Jun-15 117,060 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/15 (premiums $921,292) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.916/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.916 $5,845,300 $6 (1.9125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.9125 6,075,600 8,931 2.955/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.955 11,690,600 30,629 (2.04375)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.04375 6,075,600 33,537 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 6,075,600 52,615 Barclays Bank PLC 2.3775/3 month USD-LIBOR-BBA/May-25 May-15/2.3775 5,845,300 17,477 2.265/3 month USD-LIBOR-BBA/May-25 May-15/2.265 5,845,300 30,688 Citibank, N.A. 2.902/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.902 5,845,300 29 (1.602)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.602 5,845,300 877 2.28/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.28 5,845,300 6,196 (1.932)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.932 3,037,800 6,379 2.205/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.205 5,845,300 12,567 (2.052)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.052 3,037,800 18,895 (1.481)/3 month USD-LIBOR-BBA/May-20 May-15/1.481 5,845,300 22,154 (2.223)/3 month USD-LIBOR-BBA/May-25 May-15/2.223 1,461,325 29,358 (1.509)/3 month USD-LIBOR-BBA/May-20 May-15/1.509 11,690,600 50,270 Credit Suisse International 2.895/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.895 5,860,200 6 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 6,126,000 2,757 (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 6,126,000 2,818 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 6,126,000 13,906 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 6,126,000 14,090 Goldman Sachs International (1.92)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.92 4,384,000 16,484 (2.35)/3 month USD-LIBOR-BBA/May-45 May-15/2.35 1,461,325 32,354 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 1,990,325 45,224 (2.5025)/3 month USD-LIBOR-BBA/May-45 May-15/2.5025 1,461,325 57,109 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 135,408 Total WRITTEN OPTIONS OUTSTANDING at 3/31/15 (premiums $95,859) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/$101.57 $3,000,000 $13,254 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/100.57 3,000,000 5,199 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.07 3,000,000 6,282 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.07 3,000,000 537 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International 1.955/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/1.955 $4,091,710 $(22,914) $(1,023) (2.155)/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/2.155 4,091,710 (22,914) (1,432) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 1,461,325 (35,807) 10,156 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 1,461,325 (37,131) 3,998 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 1,461,325 (38,883) (4,662) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 1,461,325 (40,917) (9,813) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 6,400,600 42,404 12,027 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 6,400,600 40,917 7,514 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 6,400,600 36,850 (6,529) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 6,400,600 36,483 (12,224) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/15 (proceeds receivable $19,133,008) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2045 $8,000,000 4/14/15 $8,727,500 Federal National Mortgage Association, 3 1/2s, April 1, 2045 7,000,000 4/14/15 7,353,828 Government National Mortgage Association, 3 1/2s, April 1, 2045 2,000,000 4/22/15 2,105,000 Government National Mortgage Association, 3s, May 1, 2045 1,000,000 5/20/15 1,027,657 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $6,075,600 $54,600 2/19/25 3 month USD-LIBOR-BBA 1.9575% $28,532 6,075,600 (17,699) 2/19/25 2.1575% 3 month USD-LIBOR-BBA (104,433) 6,075,600 (32,281) 2/19/25 2.0575% 3 month USD-LIBOR-BBA (62,617) 3,980,650 11,491 1/6/25 2.28% 3 month USD-LIBOR-BBA (101,813) 3,980,650 49,308 1/6/25 2.53% 3 month USD-LIBOR-BBA (156,584) 6,441,000 (26) 12/19/19 1.742% 3 month USD-LIBOR-BBA (107,574) 6,247,000 (82) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 59,631 5,660,000 5,585 1/16/25 3 month USD-LIBOR-BBA 2.12% 78,884 11,086,000 (89) 1/12/20 3 month USD-LIBOR-BBA 1.6457% 110,861 4,043,325 (323) 1/23/25 3 month USD-LIBOR-BBA 2.14% 57,742 8,116,000 (65) 12/19/19 1.7285% 3 month USD-LIBOR-BBA (130,231) 6,441,000 (26) 12/19/19 1.734% 3 month USD-LIBOR-BBA (105,058) 4,145,400 (55) 1/22/25 3 month USD-LIBOR-BBA 2.09% 40,470 1,222,000 (16) 1/9/25 3 month USD-LIBOR-BBA 2.081% 11,920 16,522,000 (133) 1/9/20 1.62% 3 month USD-LIBOR-BBA (147,819) 10,577,965 (140) 1/14/25 3 month USD-LIBOR-BBA 2.10% 118,524 7,165,170 (52) 1/15/25 3 month USD-LIBOR-BBA 2.09% 73,237 5,660,000 (75) 1/22/25 3 month USD-LIBOR-BBA 2.095% 57,886 5,840,000 (77) 1/12/25 2.14412% 3 month USD-LIBOR-BBA (90,252) 11,086,000 (89) 1/12/20 3 month USD-LIBOR-BBA 1.65338% 115,017 5,839,000 (77) 1/12/25 2.1372% 3 month USD-LIBOR-BBA (86,475) 5,839,000 (77) 1/12/25 2.142% 3 month USD-LIBOR-BBA (89,083) 11,086,000 (89) 1/12/20 3 month USD-LIBOR-BBA 1.648% 112,104 5,839,000 (77) 1/12/25 2.14055% 3 month USD-LIBOR-BBA (88,293) 11,086,000 (89) 1/12/20 3 month USD-LIBOR-BBA 1.6464% 111,244 5,839,000 (77) 1/12/25 2.138% 3 month USD-LIBOR-BBA (86,912) 11,086,000 (89) 1/12/20 3 month USD-LIBOR-BBA 1.64084% 108,227 1,152,000 (4) 2/4/17 3 month USD-LIBOR-BBA 0.70502% (168) 471,000 (4) 2/4/20 1.3635% 3 month USD-LIBOR-BBA 2,369 1,321,000 (17) 3/12/25 2.236% 3 month USD-LIBOR-BBA (26,682) 1,524,000 (E) (42,682) 6/17/45 3 month USD-LIBOR-BBA 2.50% (14,342) 21,733,000 (E) 201,008 6/17/25 2.20% 3 month USD-LIBOR-BBA (30,622) 2,278,000 (30) 1/20/25 3 month USD-LIBOR-BBA 1.949% (7,361) 3,075,000 (41) 1/20/25 1.875% 3 month USD-LIBOR-BBA 31,024 9,471,000 (76) 1/22/20 1.45125% 3 month USD-LIBOR-BBA 231 2,201,000 (29) 1/22/25 3 month USD-LIBOR-BBA 1.921% (13,092) 2,203,000 (75) 1/22/45 2.31125% 3 month USD-LIBOR-BBA 32,536 5,385,000 (71) 1/22/25 1.92125% 3 month USD-LIBOR-BBA 31,763 3,917,000 (32) 1/23/20 1.4975% 3 month USD-LIBOR-BBA (8,523) 3,384,000 (27) 1/26/20 1.517% 3 month USD-LIBOR-BBA (9,958) 741,000 (25) 1/26/45 3 month USD-LIBOR-BBA 2.384% 949 3,533,000 (47) 1/27/25 3 month USD-LIBOR-BBA 1.9625% (8,471) 3,533,000 (47) 1/27/25 3 month USD-LIBOR-BBA 1.963% (8,305) 2,399,000 (32) 1/27/25 3 month USD-LIBOR-BBA 1.95475% (7,479) 1,059,000 (E) (36) 2/2/46 3 month USD-LIBOR-BBA 2.335% (32,394) 2,305,000 (9) 2/4/17 3 month USD-LIBOR-BBA 0.707% (244) 942,000 (8) 2/4/20 1.366% 3 month USD-LIBOR-BBA 4,622 683,000 (3) 2/4/17 3 month USD-LIBOR-BBA 0.71% (32) 342,000 (1) 2/4/17 3 month USD-LIBOR-BBA 0.7065% (40) 5,389,000 (43) 2/5/20 1.38665% 3 month USD-LIBOR-BBA 21,303 1,141,000 (9) 2/5/20 1.45% 3 month USD-LIBOR-BBA 985 1,141,000 (9) 2/5/20 1.45873% 3 month USD-LIBOR-BBA 500 3,155,000 (147) 2/6/17 0.776% 3 month USD-LIBOR-BBA (4,038) 1,989,000 986 2/6/20 3 month USD-LIBOR-BBA 1.48% 2,044 660,000 718 2/6/25 3 month USD-LIBOR-BBA 1.9575% (1,580) 666,000 1,911 2/6/45 2.36% 3 month USD-LIBOR-BBA 5,071 757,000 (26) 2/17/45 3 month USD-LIBOR-BBA 2.462% 13,216 757,000 (26) 2/17/45 3 month USD-LIBOR-BBA 2.46318% 13,218 425,300 (6) 2/19/25 2.12% 3 month USD-LIBOR-BBA (4,597) 2,100,000 (28) 2/25/25 3 month USD-LIBOR-BBA 2.20246% 37,865 1,593,000 (21) 2/27/25 2.1135% 3 month USD-LIBOR-BBA (15,409) 1,496,000 (20) 3/10/25 3 month USD-LIBOR-BBA 2.3175% 41,683 1,496,000 (20) 3/10/25 3 month USD-LIBOR-BBA 2.31774% 41,716 1,496,000 (20) 3/10/25 3 month USD-LIBOR-BBA 2.3355% 44,181 2,643,000 (35) 3/16/25 3 month USD-LIBOR-BBA 2.169% 36,178 23,053,000 (E) 28,697 6/17/17 1.10% 3 month USD-LIBOR-BBA (44,264) 4,789,000 (E) 21,368 6/17/20 1.80% 3 month USD-LIBOR-BBA (19,588) 898,000 (12) 3/20/25 2.1195% 3 month USD-LIBOR-BBA (7,979) 898,000 (12) 3/20/25 3 month USD-LIBOR-BBA 2.133% 9,080 2,867,000 (11) 3/23/17 0.843% 3 month USD-LIBOR-BBA (3,171) 3,696,000 (30) 3/25/20 1.5485% 3 month USD-LIBOR-BBA (4,214) 588,000 (8) 3/25/25 2.009% 3 month USD-LIBOR-BBA 987 346,000 (5) 3/26/25 3 month USD-LIBOR-BBA 1.964% (2,055) 692,000 (9) 3/26/25 3 month USD-LIBOR-BBA 1.96065% (4,325) 432,000 (6) 3/26/25 3 month USD-LIBOR-BBA 1.9665% (2,466) 865,000 (11) 3/26/25 3 month USD-LIBOR-BBA 1.96943% (4,702) 4,145,400 (55) 1/9/25 3 month USD-LIBOR-BBA 2.07% 36,196 1,215,100 2,414 2/19/25 3 month USD-LIBOR-BBA 2.15% 18,915 607,550 1,393 2/19/25 3 month USD-LIBOR-BBA 2.15% 9,638 Total $283,811 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $342,851 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(4,319) 255,727 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,221) Barclays Bank PLC 396,574 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,192 302,921 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,863) 759,113 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,466) 702,136 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,311 646,133 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,249 1,983,747 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,058) 2,822,138 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,190 383,234 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,927 78,552 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 415 3,564,080 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,921 170,449 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,202 1,698,433 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,755) 2,126,568 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,693 654,224 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,459 14,709 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 133 114,970 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 578 123,912 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 642 716,833 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,273) 73,923 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 349 321,758 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,590 1,213,703 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,103 18,030 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 85 58,211 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 275 42,242 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 199 1,720,607 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,856) 554,241 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (3,338) 259,503 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,373) 129,789 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (687) 129,789 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (687) 260,392 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,378) 676,411 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,579) 260,392 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,378) 206,964 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,869 519,969 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,751) 241,054 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,495 344,964 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,575) 196,599 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 989 424,329 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,345 Citibank, N.A. 116,503 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 586 Credit Suisse International 364,456 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,773 987,815 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,443) 475,159 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (6,556) 206,855 2,553 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 0 480,461 8,034 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 1,824 Goldman Sachs International 413,040 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,730 318,650 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,878 1,028,037 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7,248 400,253 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,615 751,750 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,587) 751,750 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,587) 591,251 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,700) 222,116 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,014) 172,253 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,358) 1,656 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 12 426,009 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,003 361,809 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,558) 809,893 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,698) 30,010 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (137) 80,051 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (366) 90,251 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 815 452,659 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,088 502,345 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,407) 556,366 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,096) 721,680 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,088 593,726 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,572) 474,345 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,975) 466,396 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,828 JPMorgan Chase Bank N.A. 479,185 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,036) 473,942 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,970) 466,013 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,822 Total $10,587 Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $89,810,645. (b) The aggregate identified cost on a tax basis is $143,640,492, resulting in gross unrealized appreciation and depreciation of $3,575,284 and $1,911,700, respectively, or net unrealized appreciation of $1,663,584. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $15,699,064 $1,500,000 $2,000,000 $3,047 $15,199,064 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $63,732,603 to cover certain derivative contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $117,183 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $154,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $19,287,191 $— Purchased options outstanding — 50,214 — Purchased swap options outstanding — 1,029,336 — U.S. government and agency mortgage obligations — 67,956,408 — U.S. treasury obligations — 20,118,866 — Repurchase agreements — 20,992,000 — Short-term investments 15,610,064 259,997 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $169,842 $— $— Written options outstanding — (25,272) — Written swap options outstanding — (640,764) — Forward premium swap option contracts — (1,988) — TBA sale commitments — (19,213,985) — Interest rate swap contracts — (406,507) — Total return swap contracts — (34,683) — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts	$2,939,184	$2,799,006 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$9,000,000 Purchased swap option contracts (contract amount)$145,300,000 Written TBA commitment option contracts (contract amount)$18,000,000 Written swap option contracts (contract amount)$140,600,000 Futures contracts (number of contracts)200 Centrally cleared interest rate swap contracts (notional)$272,300,000 OTC total return swap contracts (notional)$39,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) BNP Paribas US Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ — — 282,489 — 282,489 OTC Total return swap contracts*# — 81,211 — — 586 3,773 35,305 4,822 — 125,697 Futures contracts§ — 32,484 32,484 Forward premium swap option contracts# — 33,695 — 33,695 Purchased swap options# 177,672 101,392 — — 266,632 302,106 181,534 — — 1,029,336 Purchased options# — 50,214 — 50,214 Repurchase agreements — — — 10,500,000 — 10,492,000 20,992,000 Total Assets $177,672 $182,603 $282,489 $10,500,000 $267,218 $305,879 $216,839 $88,731 $10,524,484 $22,545,915 Liabilities: Centrally cleared interest rate swap contracts§ — — 322,625 — 322,625 OTC Total return swap contracts*# 7,540 52,017 — — — 27,762 61,055 12,006 — 160,380 Futures contracts§ — Forward premium swap option contracts# — 2,455 33,228 — 35,683 Written swap options# 125,718 48,165 — — 146,725 33,577 151,171 135,408 — 640,764 Written options# — 25,272 — 25,272 Total Liabilities $133,258 $100,182 $322,625 $— $146,725 $61,339 $214,681 $205,914 $— $1,184,724 Total Financial and Derivative Net Assets $44,414 $82,421 $(40,136) $10,500,000 $120,493 $244,540 $2,158 $(117,183) $10,524,484 $21,361,191 Total collateral received (pledged)##† $— $— $— $10,500,000 $120,000 $244,540 $— $(117,183) $10,492,000 Net amount $44,414 $82,421 $(40,136) $— $493 $— $2,158 $— $32,484 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com. Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
